Citation Nr: 1421954	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-25 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right thumb disorder, status post right thumb trigger release.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from January 1976 through August 1996.  

This case was previously before the Board of Veterans' Appeals (Board) in November 2009 and remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a right thumb disorder.  Thereafter, the case was returned to the Board for further appellate action.

In March 2009, during the course of the appeal, the Veteran had a hearing at the RO before the Veteran's Law Judge whose signature appears at the end of this decision.  


FINDING OF FACT

The Veteran's right thumb disorder, status post right thumb trigger release, is the result of a January 1987 fall in service in which he injured his right elbow.  


CONCLUSION OF LAW

A right thumb disorder, status post right thumb trigger release, was incurred in the service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his right thumb disorder is, primarily, the result of a fall in the service in which he also injured his right elbow.  The Board will grant the claim.
  
Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In addition, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A review of the evidence is negative for any complaints or clinical findings of a right thumb disorder at the time the Veteran entered the service.  In February 1987, he fell on his outstretched right arm and sprained his right elbow.  

In 2006, the Veteran was treated Ellsworth Air Force Base for a long history of thumb pain, and in October 2006, he underwent a right thumb trigger release.  

Although there is no contemporaneous evidence of any residuals of a right thumb injury between 1987 and 2006, the Veteran's treating physician, L. K. K., M.D., suggested that it was reasonable to conclude that the Veteran's right thumb disorder was the result of injuries sustained in the service.  Following a January 2010 VA examination and a March 2011 review of the Veteran's medical history, a VA physician agreed.  He found the Veteran to be a credible historian and opined that it was at least as likely as that the Veteran had injured his right thumb when he sprained his right elbow in the service in February 1987.  

The evidence in in approximate balance both for and against the claim that his right thumb disorder was first manifested in the service.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the appeal is decided on that basis.  38 U.S.C.A. § 5107(B); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for a right thumb disorder, status post right thumb trigger release, is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


